CNO FINANCIAL GROUP, INC. AND SUBSIDIARIES Exhibit 12.1 Computation of Ratio of Earnings to Fixed Charges and Preferred Dividends (Dollars in millions) Pretax income (loss) from operations: Net income (loss) $ $ $ ) $ ) $ Add income tax expense Add discontinued operations - - ) Pretax income (loss) from operations ) Add fixed charges: Interest expense on corporate debt Interest expense on investment borrowings Interest added to policyholder account balances Portion of rental (a) Fixed charges Adjusted earnings $ Ratio of earnings to fixed charges X X X (b) X Fixed charges $ Add dividends on preferred stock, including dividends on preferred stock of subsidiaries (divided by the ratio of income to pretax income) - - - Fixed charges plus preferred dividends $ Adjusted earnings $ Ratio of earnings to fixed charges and preferred dividends X X X (c) X (a) Interest portion of rental is estimated to be 33 percent. (b) For such ratio, earnings were $18.0 million less than fixed charges. (c) For such ratio, earnings were $40.9 million less than fixed charges.
